Title: To James Madison from James Anderson, 14 December 1808
From: Anderson, James
To: Madison, James



Sir,
Baltimore, December 14th. 1808.

I now take the liberty to enclose a copy of the principal part of a letter which I have just received from the Havana.  Notwithstanding Mr. Grays sentiments upon the subject of the Embargo, I am determined, Sir, to leave the United States for the above port, by the first good opportunity that may offer from this City or from Philadelphia.  I have consulted with my particular friend Mr. Patterson, and am sorry to observe, Sir, that we have not yet been able to devise a plan for my going to the Havana in an American Vessel, which would not in some measure give rise to illiberal and unjust suspicions.  Mr. Patterson is too jealous of his well earned reputation to lay himself open to calumny, and his well known attachment to the present Administration and their measures induces him to act with the greatest circumspection in my behalf as well as in his own.  Permit me to assure You once more, Sir, that no time will be lost on my part in repairing to the Havana, unless such events should take place as to persuade You, Sir, to recommend my remaining in the United States for some time longer.  With the highest Respect I have the honor to be, Sir, Your most obedient humble Servant

James Anderson

